                         LIMITED SOLICITATION AGREEMENT
                                                                               EXHIBIT 7
        This Agreement (“Agreement”), dated November 11, 2020 (the “Effective Date”), is
entered into by and between WorldVentures Marketing, LLC, a Nevada limited liability company
(“WVM”), with its primary place of business located at 5100 Tennyson Parkway, Plano, TX
75025, and Seacret Direct LLC, an Arizona limited liability company (“Seacret”), with its primary
place of business located at 8125 N. 86th Place, Scottsdale, AZ 85258. WVM and Seacret are
referred to herein, collectively, as the “Parties,” and individually, as a “Party”.

                                         RECITALS

     Whereas, WVM is a multi-level marketing company that markets and sells lifestyle
membership products and services to customers (“Members”);

       Whereas, Seacret sells proprietary products including dietary supplements, nutritional and
skincare (“Product” or “Products”) through its network of sales representatives;

       Whereas, WVM and Seacret are parties to a Co-Marketing Agreement dated July 22, 2020
(the “Co-Marketing Agreement”);

        Whereas, due to its current financial situation, WVM has requested that Seacret assist it in
protecting and maintaining its sales force, including all members of WVM’s downline organization
(collectively, the “WVM Sales Representatives”), by allowing WVM Sales Representatives to join
Seacret’s downline organization in order to sell, and directly receive a commission for selling,
Seacret products;

        Whereas, in addition to providing commissions to WVM Sales Representatives, Seacret is
willing to pay a royalty to WVM to assist WVM with its current financial situation; and

      Whereas, Seacret is willing to assist WVM in that regard pursuant to the terms of this
Agreement.

       NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
conditions contained herein, WVM and Seacret agree as follows:

                                         AGREEMENT

           1.   Right to Solicit WVM Sales Representatives Only

                1.1   Seacret is immediately allowed to solicit any WVM Sales Representatives
                      and enlist only such WVM Sales Representatives to join Seacret’s downline
                      organization and otherwise be associated with Seacret, as independent
                      contractors, in order to sell current and future Seacret products and services
                      and directly receive a commission or other compensation from Seacret for
                      such sales. In connection therewith, WVM waives, and agrees not to
                      enforce, any non-competition provisions or similar restrictions that might
                      exist in any agreements between WVM and the WVM Sales Representatives.

{00523096.1 }
                      For the sake of clarity, WVM Sales Representatives may continue to sell
                      WVM products and services while also selling Seacret products and services.

                1.2 Seacret will enter into new marketing agreements with the WVM Sales
                    Representatives, register them as Seacret agents/sales representatives, and
                    pay them commissions pursuant to Seacret’s standard commissions
                    schedule. Seacret will maintain the current WVM downline structure within
                    Seacret’s sales force, and the WVM Sales Representatives would inherit
                    their current respective downline positions within that current WVM
                    downline structure at Seacret.

                1.3   WVM agrees that Seacret shall have unfettered access to WVM’s database
                      (or other electronic materials and information) related to WVM’s downline
                      structure for the WVM Sales Representatives. Seacret agrees that such
                      information is confidential and will treat it as such pursuant to the terms of
                      this Agreement.

                1.4   The Parties agree that during the term of this Agreement, WVM shall be
                      responsible for assisting the WVM Sales Representatives in continuing to
                      market and sell WVM’s lifestyle membership products and services to
                      customers, and that WVM shall be solely responsible for fulfilling such
                      sales. Subject to the provisions of Section 8.2, WVM shall retain all direct
                      commissions, indirect commissions and overrides produced by WVM Sales
                      Representatives selling WVM’s lifestyle membership products and services
                      to customers.

                1.5   Seacret shall not, and shall cause their respective affiliates not to, directly or
                      indirectly or through any other person or entity: (i) induce or attempt to
                      induce any employee of WVM, including but not limited to, Paul Jenkins,
                      Jenny Trask, Eddie Head, Justin Call, John Halcomb, Gayle Bock, Michael
                      Poates, (each, an “Employee”) to leave the employment or other retention
                      of WVM or any of its affiliates, or in any way interfere adversely with the
                      relationship between any Employee and WVM or any of its affiliates, (ii)
                      induce or attempt to induce any Employee to work for, render services or
                      provide advice to, or supply confidential business information or trade
                      secrets of WVM or any of its affiliates to any person or entity, (iii) employ,
                      or otherwise pay for services rendered by, any Employee in any business
                      enterprise with which Seacret or any affiliate thereof may be associated,
                      connected, or affiliated, or (iv) induce or attempt to induce any vendor,
                      including, but not limited to, Grapestar International, Inc., Club Swan/AU
                      Card, Corp., AU Card, Ltd., AU Card, LLC, and Nvayo, Ltd. or any supplier,
                      to cease doing business with WVM or any of its affiliates, or in any way
                      interfere with the relationship between any such vendor or supplier and
                      WVM or any of its affiliates.

           2.   Termination of Co-Marketing Agreement


{00523096.1 }
                2.1   WVM and Seacret hereby mutually agree to terminate the Co-Marketing
                      Agreement with immediate effect, as of the Effective Date, with the express
                      intent and understanding that neither Party shall have any rights against, or
                      continuing obligations to the other Party (financial or otherwise) under the
                      Co-Marketing Agreement as of the Effective Date; provided, however, that
                      only the following sections of the Co-Marketing Agreement shall continue to
                      apply between the Parties in full force and effect: 5.1, 5.2, 5.3, 5.4, 7.1, 7.2,
                      12.1, 12.2. 12.3, 12.4, 13.1, 13.7, 13.8, 13.9, 13.10, 13.11, 13.14 and 13.15.

           3.   Compensation

                3.1 In consideration for the agreements and covenants exchanged herein, and
                    during the Term of this Agreement, Seacret will make royalty payments to
                    WVM, up to a total of $12,000,000.00 (Twelve Million and no/100 Dollars)
                    (the “Royalty Payments”), as follows, subject to the following conditions, and
                    pursuant to the following schedule:

                (a) Seacret will pay royalties to WVM equal to five percent (5.0%) of the Gross
                    Revenues (“Gross Revenues” is defined as all revenue generated from sales
                    of Seacret Products by WVM Sales Representatives, minus sales tax, credit
                    card processing fees and shipping and handling costs) until such time as the
                    total amount of Royalty Payments paid to WVM equals $7,000,000.00 (Seven
                    Million and no/100 Dollars).

                (b) Once Seacret pays WVM a total of $7,000,000.00 in Royalty Payments, as
                    described in (a), above, then Seacret would make Royalty Payments to WVM
                    equal to four percent (4.0%) of the Gross Revenues derived from all sales by
                    WVM Sales Representatives of Seacret Products until such time as the
                    additional amount of Royalty Payments paid to WVM equals $1,500,000.00
                    (One Million, Five Hundred Thousand and no/100 Dollars).

                (c) Once Seacret pays WVM a total of $8,500,000.00 in Royalty Payments, as
                    described in (a) and (b), above, then Seacret would make Royalty Payments
                    to WVM equal to three percent (3.0%) of the Gross Revenues derived from
                    all sales by WVM Sales Representatives of Seacret Products until such time
                    as the additional amount of Royalty Payments paid to WVM equals
                    $1,500,000.00 (One Million, Five Hundred Thousand and no/100 Dollars).

                (d) Once Seacret pays WVM a total of $10,000,000.00 in Royalty Payments, as
                    described in (a), (b) and (c), above, then Seacret would make Royalty
                    Payments to WVM equal to three percent (2.5%) of the Gross Revenues
                    derived from all sales by WVM Sales Representatives of Seacret Products
                    until such time as the additional amount of Royalty Payments paid to WVM
                    equals $2,000,000.00 (Two Million and no/100 Dollars).

                3.2   Seacret, shall for a period of four (4) years after their creation, keep,
                      maintain and preserve complete and accurate records and accounts,

{00523096.1 }
                      including all invoices, correspondence, ledgers, financial and other records
                      pertaining to the sales of Seacret Products by WVM Sales Representatives
                      covered hereunder and to the payment of any Royalty Payments by Seacret
                      and such records and corporate accounts shall be available for inspection
                      and audit at Seacret's corporate offices as designated by Seacret, at any time
                      or times during the Term of this Agreement or within ninety (90) days
                      thereafter, but at no time more than once per year, during reasonable
                      business hours, by WVM or its nominee.

                3.3    As additional consideration to WVM, Seacret agrees to make and diligently
                      pursue the offer to purchase certain of WVM’s assets as outlined in the
                      attached Letter of Intent; provided however, Seacret reserves the right to
                      require “stalking horse” protections if such purchase proceeds pursuant to a
                      marketing and auction process, including in connection with a section 363
                      bankruptcy sale. Seacret will also be entitled to credit any amount it pays to
                      WVM under this Agreement towards the purchase price in any definitive
                      documentation to purchase certain of WVM’s assets.


           4.   Representations and Warranties

                4.1    Seacret represents and warrants to WVM that:

                       4.1.1   Seacret has the full legal right, power and authority to enter into this
                               Agreement.

                       4.1.2   This Agreement is the legal, valid, and binding obligation of
                               Seacret, enforceable against Seacret in accordance with its terms,
                               except as enforceability may be limited by bankruptcy,
                               insolvency, or other similar laws of general application or by
                               general principles of equity.

                       4.1.3   Seacret is not subject to, nor is it aware of, any pending or threatened
                               order, injunction, enforcement action or other proceeding by any
                               local, state or federal governmental agency that would limit this
                               Agreement or its ability to enter this Agreement.

                       4.1.4   Seacret agrees that this Agreement shall have no impact upon
                               WVM’s’ sale of travel products to its Members or through the
                               WVM Sales Representatives, and that any fulfillment of such travel
                               products by Seacret will be negotiated independent of this
                               Agreement.

                4.2    WVM represents to Seacret that:



{00523096.1 }
                       4.2.1   WVM has the full legal right, power and authority to enter into this
                               Agreement.

                       4.2.2   This Agreement is the legal, valid, and binding obligation of
                               WVM, enforceable against WVM and its affiliates, including
                               World Ventures Holdings, LLC, in accordance with its terms,
                               except as enforceability may be limited by bankruptcy,
                               insolvency, or other similar laws of general application or by
                               general principles of equity.

                       4.2.3   The signing and delivery of this Agreement by WVM and the
                               performance by WVM of all of WVM’s obligations under this
                               Agreement will not breach any agreement to which WVM is a
                               party, or give any person the right to accelerate any obligation of
                               WVM; violate any law, judgment, or order to which WVM is
                               subject; or require the consent, authorization, or approval of any
                               person, including but not limited to any governmental body.

                       4.2.4   WVM is not subject to, nor is it aware of, any pending or threatened
                               order, injunction, enforcement action or other proceeding by any
                               local, state or federal governmental agency that would limit this
                               Agreement or its ability to enter this Agreement..

                       4.2.5   WVM understands and agrees that this Agreement shall have no
                               impact upon Seacret’s sale of its Products to its agents and
                               customers.

          5.    Indemnification
                5.1    Seacret shall defend, indemnify and hold harmless WVM, its officers,
                       directors, officers, agents and employees from and against any and all
                       damages, losses, liabilities, claims, suits, costs and expenses (including
                       reasonable attorney fees) (collectively, “Claims”) resulting from or
                       relating to any breach by Seacret of any provision, warranty or covenant,
                       under this Agreement.

                5.2    WVM agrees to defend, indemnify and hold harmless Seacret, its
                       directors, officers, agents and employees from and against any and all
                       damages, losses, liabilities, claims, suits, costs and expenses (including
                       reasonable attorney fees) (collectively, “Claims”) resulting from or
                       relating to any breach by WVM of any provision, warranty or covenant
                       under this Agreement.

                5.3    The party entitled to indemnification under this Section 5 (the
                       “Indemnified Party”) will provide the party obligated to provide

{00523096.1 }
                      indemnification (the “Indemnifying Party”) with prompt notice of any
                      third-party Claim for which its seeks indemnification, provided that the
                      failure to do so will not excuse the Indemnifying Party of its obligations
                      except to the extent prejudiced by such failure or delay. The Indemnifying
                      Party will have the sole right to control the defense and settlement of the
                      third-party Claim, provided that the Indemnifying Party may not, without
                      the Indemnified Party’s consent, enter into any settlement which admits
                      guilt, liability or culpability on the part of the Indemnified Party. The
                      Indemnified Party will provide reasonable cooperation to the
                      Indemnifying Party in defending any third-party Claim.

                5.4   EXCEPT WITH RESPECT TO EACH PARTY’S INDEMNIFICATION
                      OBLIGATIONS UNDER THIS AGREEMENT, UNDER NO
                      CIRCUMSTANCES SHALL EITHER PARTY OR THEIR AFFILIATES
                      HAVE ANY LIABILITY WHATSOEVER TO THE OTHER PARTY
                      FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES, SUCH AS,
                      BUT NOT LIMITED TO, LOSS OF PROFIT OR REVENUE; LOSS OF
                      USE OF THE PRODUCTS; COST OF CAPITAL; OR CLAIMS
                      RESULTING FROM CONTRACTS BETWEEN A PARTY’S
                      CUSTOMERS AND/OR SUPPLIERS.

           6.   Term, Termination & Effects of Termination

                6.1   Term. This Agreement shall be effective unless and until Seacret
                      consummates, and closes on, a purchase of certain of WVM’s assets as
                      outlined in the attached Letter of Intent (the “Term”), unless terminated
                      sooner.

                6.2   Termination.

                      6.2.1   Termination for Material Breach. Either Party may terminate this
                              Agreement upon written notice to the other Party, if such other Party
                              materially breaches this Agreement and the breach remains uncured
                              for a period of thirty (30) days after receipt of written notice of such
                              breach.



                6.3   Effect of Termination. The Parties agree that the termination of this
                      Agreement shall not prevent Seacret from continuing to solicit and have
                      WVM Sales Representatives market and sell Seacret products and services,
                      or release Seacret from continuing to pay such WVM Sales Representatives
                      commissions or other compensation in connection with such sales.


           7.   Confidentiality
{00523096.1 }
                7.1. “Confidential Information” means this Agreement and all confidential or
                     otherwise proprietary business and technical information relating to the
                     Parties and their respective businesses, including, without limitation, ideas,
                     know-how, trade secrets, production, manufacturing techniques, recipes and
                     formulas, sources of supply, pricing, costing, and accounting procedures, and
                     customer information. Confidential Information does not include information
                     that is in the public domain at the time of disclosure by the disclosing Party;
                     that enters the public domain after disclosure by the disclosing Party through
                     no fault of the receiving Party; that was or is separately disclosed to the
                     receiving Party by a third party not itself subject to an obligation of
                     confidentiality to the disclosing Party with respect to such information; or
                     that was in the receiving Party’s possession at the time of disclosure by the
                     disclosing Party.

                7.2   Each Party agrees to maintain the other Party’s Confidential Information in
                      strict confidence and, except to the extent expressly permitted in this
                      Agreement or otherwise consented to in writing by the other Party, that the
                      Confidential Information will not be disclosed by it or its “Representatives”
                      (defined to include affiliates, directors, shareholders, officers, employees,
                      agents, subcontractors, consultants, members, managers, advisors, or other
                      representatives including legal counsel, and accountants or any “Person”
                      (defined to include individuals, partnerships, companies, limited liability
                      companies, entities, corporations, or agents thereof) except with the specific
                      prior written consent of the other.

                7.3   The Parties agree that each of their downline organizations (i.e. names,
                      addresses and other personally identifiable information commonly used in the
                      MLM industry to identify members, agents and representatives of each
                      organization) constitute their proprietary and confidential information.

          8.    Insurance and Commissions

                8.1 During the Term of this Agreement, each Party shall maintain (i) Workers’
                    Compensation and Employees’ Liability Insurance (as required by law); and
                    (ii) Public Liability Insurance including Contractual Liability and Products
                    Liability Coverage with a combined single limit of not less than Five Million
                    Dollars ($5,000,000). The insurance policies shall be claims based and name
                    the other Party as an additional insured party and provide that at least thirty
                    (30) days prior written notice of cancellation, amendment, or lapse of coverage
                    shall be given to said additional insured by the insurer. Each Party will submit
                    policies and/or certificates of insurance evidencing the above coverage to the
                    other Party upon the other Party’s reasonable written request.

                8.2    During the Term of this Agreement, each Party shall timely pay any
                      commissions due from such Party to the WVM Sales Representatives for
                      products or services sold during the Term of this Agreement. Nothing in this

{00523096.1 }
                     section obligates Seacret to pay commissions due from WVM to the WVM
                     Sales Representatives, and nothing in this section obligates WVM to pay
                     commissions due from Seacret to the WVM Sales Representatives.


           9.    Reserved


           10.   Intellectual Property

                 10.1 Seacret’s Intellectual Property. Seacret is and shall be the sole owner of all
                      intellectual property rights, including patent rights, trade secrets or other
                      proprietary information relating to Seacret’s Products (“Seacret’s Intellectual
                      Property”). WVM shall not, directly or indirectly, modify the features or
                      functionality of, copy or create derivative products using all or any portion of,
                      analyze or remove components from, decompile, or otherwise reverse
                      engineer or attempt to reverse engineer or derive techniques, ingredients,
                      know-how or processes from the Products or permit or encourage any third-
                      party to do so. Unless otherwise expressly stated herein, this Agreement does
                      not confer to WVM any intellectual property or other rights with respect to
                      Seacret's Products, brand, formulas, packaging, or any names or logos used
                      in connection with the Products. As between Seacret and WVM, Seacret owns
                      and shall continue to own all such intellectual property rights.

                 10.2 WVM’s Intellectual Property. WVM is and shall be the sole owner of all
                      intellectual property rights, including patent rights, trade secrets or other
                      proprietary information relating to WVM’s business (“WVM’s Intellectual
                      Property”). Seacret shall not, directly or indirectly, modify the features or
                      functionality of, copy or create derivative products using all or any portion
                      of, analyze or remove components from, decompile, or otherwise reverse
                      engineer or attempt to reverse engineer or derive techniques, ingredients,
                      know-how, travel booking platforms, software, patents, formulas, or
                      processes or permit or encourage any third-party to do so. Unless otherwise
                      expressly stated herein, this Agreement does not confer to Seacret any
                      intellectual property or other rights with respect to WVM’s travel booking
                      platforms, software, patents, formulas, brand, packaging, or any names or
                      logos used in connection with the WVM’s business. As between Seacret and
                      WVM, WVM owns and shall continue to own all such intellectual property
                      rights.

           11.   Trademarks and Tradenames

                 11.1 The Parties recognize that the corporate name and respective trademarks or
                      tradenames of the other are valuable and that all goodwill associated with use
                      of such names and marks shall inure to the benefit of the other. Either Party
                      shall have the right to terminate this Agreement immediately in the event that
                      the other Party acts in a manner which would negatively impact the reputation

{00523096.1 }
                         of such Party and/or of its name or marks and/or would infringe or dilute the
                         value of the other Party’s name or marks or which is not in compliance with
                         applicable law in the United States or any other country in which either Party
                         conducts business as the case may be. Each Party shall be solely responsible
                         for the registration and maintenance of its trademarks and tradenames in the
                         Territory. During the Term of this Agreement, each Party shall grant the other
                         Party a revocable, limited, non-assignable license to use its corporate name,
                         trademarks or tradenames in connection with its promotion or operation of
                         the program described hereunder.

            12.   Dispute Resolution

                  12.1    The Parties shall in good faith attempt to resolve any dispute arising out of
                          or relating to this Agreement promptly by negotiations between executives
                          who have authority to settle the controversy. A party may give the other
                          parties written notice of any dispute not resolved in the normal course of
                          business. Within 20 days after delivery of that notice, executives of the
                          affected parties shall meet at a mutually acceptable time and place, or by
                          teleconference and thereafter as often as they reasonably deem necessary,
                          to exchange relevant information and to attempt to resolve the dispute. If
                          the matter has not been resolved within 60 days of the disputing party's
                          notice, or if the parties fail to meet within 20 days, either party may initiate
                          mediation of the controversy or claim as provided in Section 12.3.

                  12.2    Any controversy or claim arising out of or relating to this Agreement or the
                          existence, validity, breach or termination thereof, whether during or after its
                          Term, will be finally settled by compulsory arbitration in accordance with
                          the Commercial Arbitration Rules and Supplementary Procedures for
                          Commercial Arbitration of the American Arbitration Association (“AAA”).

                  12.3    To initiate arbitration, either party will file the appropriate notice at the
                          appropriate Regional Office of the AAA. The arbitration proceeding will
                          take place in Plano, Texas, for a period not to exceed three (3) days. The
                          arbitration panel will consist of three (3) arbitrators, one arbitrator
                          appointed by each Party and a third neutral arbitrator appointed by the AAA.
                          Any communication between a Party and any arbitrator will be directed to
                          the AAA for transmittal to the arbitrator.

                  12.4    The arbitral award will be the exclusive remedy of the Parties for all claims,
                          counterclaims, issues or accountings presented or plead to the arbitrators.
                          The award will (i) be granted and paid in U.S. Dollars exclusive of any tax,
                          deduction or offset and (ii) include interest from the date of breach or other
                          violation of the Agreement until the award is fully paid, computed at the
                          then-prevailing LIBOR rate. Judgment upon the arbitral award may be
                          entered in any court that has jurisdiction thereof. Any additional costs, fees



{00523096.1 }
                        or expenses incurred in enforcing the arbitral award will be charged against
                        the Party that resists its enforcement.

           13.   Miscellaneous

                 13.1   Relationship of Parties. Seacret and WVM are independent contractors for
                        the purpose of this Agreement. Neither the execution, delivery nor
                        performance of this Agreement will be construed to constitute either party
                        as an agent or representative of the other for any purpose. Neither the
                        execution, delivery nor performance of this Agreement will be deemed to
                        establish a joint venture or partnership between the Parties. Except as
                        otherwise provided herein, neither Party has the authority to (i) bind the
                        other Party by or to any contract, representation, understanding, act or deed,
                        (ii) represent that either Party is an agent of the other Party, or (iii) represent
                        that either Party is responsible for the acts or omissions of the other Party.

                 13.2   Force Majeure. The Parties shall not be responsible for any failure to
                        perform due to unforeseen circumstances or causes beyond their reasonable
                        control, including but not limited to acts of God, war, riot, embargoes, acts
                        of civil or military authorities, fires, floods, accidents, strikes, epidemics,
                        pandemics, or shortages of transportation, facilities, fuel, energy, labor, or
                        materials. In the event of any such delay, the Parties may defer performance
                        hereunder for a period equal to the time of such delay.

                 13.3   Severability. If any provision of this Agreement shall be prohibited or
                        unenforceable by any applicable law, the provision shall be ineffective
                        only to the extent and for the duration of the prohibition or
                        unenforceability, without invalidating any of the remaining provisions.
                 13.4   Waiver. The temporary, limited, or specific waiver of any term,
                        provision, or condition of this Agreement or a breach thereof will not be
                        considered a waiver of any other term, provision, or condition, or of any
                        subsequent breach of the same term, provision, or condition.

                 13.5   Amendment. This Agreement may be amended only by a written document
                        signed by the party against whom enforcement is sought.

                 13.6   Assignability. This Agreement shall be binding upon and be for the benefit
                        of the Parties and their legal representatives, successors, and assigns.
                        Neither party may assign this Agreement without the prior written consent
                        of the other.

                 13.7   Choice of Law. This Agreement shall be interpreted and construed in
                        accordance with the laws of the state of Arizona, without giving effect to,


{00523096.1 }
                        choice of law rules. The Parties consent to jurisdiction and venue in the state
                        and federal courts located in Collin County, Texas.

                13.8    Notice. All Payments must be remitted via ACH funds. All notices shall be
                        made in writing and may be given by personal delivery, via overnight
                        courier requiring a signature for delivery, or by certified or registered mail,
                        return receipt requested. Notices sent by mail should be addressed as
                        follows:

                               WorldVentures Marketing, LLC
                               Attn: Eric Haynes, Chief Legal Officer
                               5100 Tennyson Parkway
                               Plano, Texas 75024
                               Email: ehaynes@worldventures.com


                               Seacret Direct LLC
                               Attn: Izhak Benshabat
                               8125 N. 86th Place
                               Scottsdale, AZ 85258
                               Email: izhak@seacret.com


                                and when so addressed shall be deemed given five (5) days after
                        deposited in the U.S. mail, first class, postage prepaid, and postmarked. In
                        all other instances, notices, bills, and payments shall be deemed given at the
                        time of actual delivery. Changes may be made in the names and addresses
                        of the person to whom notices, bills, and payments are to be given by giving
                        notice pursuant to this section.

                13.9    Construction. Section headings are included for convenience but shall not
                        form a part of the Agreement or affect the interpretation of any part hereof.
                        The word “including” is used in this Agreement in a non-exclusive sense
                        and, unless otherwise expressly set forth, shall be interpreted as being
                        illustrative and not limiting.

                13.10    No Third-Party Beneficiaries. Nothing herein is intended or shall be
                        construed to confer upon any person or entity other than the Parties and
                        their successors or assigns, any rights or remedies under or by reason of
                        this Agreement.

                13.11 Expenses. Each party shall bear its own expenses associated with this
                      Agreement.

                13.12 Compliance. Each Party will comply with all laws relating to the
                      performance of this Agreement including federal and state laws, rules and

{00523096.1 }
                           regulations and represents and warrants that execution of this Agreement
                           and performance of its obligations under this Agreement does not and will
                           not breach any other agreement to which it is or will be a party, including
                           but not limited to any agreements with its customers.

                  13.13 Press Releases. Neither Party shall publish any press release, make any
                        other public announcement or otherwise communicate with any news
                        media concerning this Agreement or the transactions contemplated hereby
                        without the prior written consent of the other Party; provided, however, that
                        nothing contained herein shall prevent either Party from promptly making
                        all filings with governmental authorities as may, in its judgment be required
                        or advisable in connection with the execution and delivery of this
                        Agreement or the consummation of the transactions contemplated hereby.

                  13.14 Counterparts & Electronic Signatures. This Agreement may be signed in
                        counterparts. A fax transmission of a signature page will be considered an
                        original signature page. Any signature (including any electronic symbol or
                        process attached to, or associated with, a contract or other record and
                        adopted by a Party with the intent to sign, authenticate or accept such
                        contract or record) hereto or to any other certificate, agreement or document
                        related to this transaction, and any contract formation or record-keeping
                        through electronic means shall have the same legal validity and
                        enforceability as a manually executed signature or use of a paper-based
                        recordkeeping system to the fullest extent permitted by applicable law,
                        including the Federal Electronic Signatures in Global and National
                        Commerce Act, the Texas State Electronic Signatures and Records Act, or
                        any similar state law based on the Uniform Electronic Transactions Act,
                        and the parties hereby waive any objection to the contrary.

                  13.15 Entire Agreement. This Agreement embodies the entire understanding of
                        the Parties and shall supersede all previous communications,
                        representations or understandings either oral or written between the Parties
                        relating to the subject matter hereof.




                ACCEPTED AND AGREED:
                SEACRET DIRECT, LLC:                          WORLDVENTURES MARKETING, LLC


                By:
                      Izhak Benshabat                         By: ____________________________
                      Title: Managing Member                        Wayne Nugent
                                                                   Title: Chief Executive Officer


{00523096.1 }
